DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry of PCT/US2019/016012 filed on January 331, 2019 which claims priority from U.S. Provisional Application No. 62/624,637, filed on January 31, 2018.


Response to Amendment
	Applicant’s amendment filed July 27, 2022 amending claim 1 and adding new claim 10 has been entered.  Claims 1-10 are currently pending and presented for examination.

Response to Arguments
Due to Applicant’s amendment to the claims, the previous rejection under 35 USC 112 (a) is hereby withdrawn.
Applicant’s arguments filed July 27, 2022, with respect to the rejection under 35 USC 103 have been fully considered and are persuasive.  Accordingly, the previous rejection under 35 USC 103 is hereby withdrawn.  Therefore claims 1-10 are free of the art and allowable for the reasons detailed below.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-10 of the instant application claim a method for treating Alzheimer’s disease comprising the step of administering to a subject in need thereof an effective amount of dapansutrile or a pharmaceutically acceptable solvate thereof.
The closest related prior art is St. Laurent U.S. Publication No. 2012/0157524 A1 and Kitazawa et al. (The Journal of Immunology, 2011, 187: pages 6539-6549 Provided on IDS 06/17/2021).
St. Laurent teaches a purified compound of dapansutrile (3-methanesulfonylpropionitrile): 
    PNG
    media_image1.png
    62
    132
    media_image1.png
    Greyscale
or pharmaceutically acceptable salts, or solvates thereof [0017]-[0018].  St. Laurent teaches methods of using the purified compound for treating inflammation or inflammatory-related disorders and pain [0002].  St. Laurent further teaches a method for treating inflammation, inflammatory-related disorders and pain comprising the step of administering dapansutrile by any accepted mode of administration including topical, oral and parenteral [0009].  St. Laurent teaches that dapansutrile is an anti-inflammatory agent that has been found to inhibit pro-inflammatory cytokine release including IL-1, IL-6, TNF-, IL-4 and IFN [0047].  
However, St. Laurent does not teach treating Alzheimer’s disease.
Kitazawa et al. teaches that inflammation is a key pathological hallmark of Alzheimer’s disease (AD) and among numerous inflammatory cytokines associated with AD, IL-1B in particular has been implicated in playing a pathogenic role (abstract). Kitazawa et al. teaches that proinflammatory cytokines such as IL-1, IL-6 and TNF- are elevated in the plasma, brains, and cerebrospinal fluid of patients with AD or mild cognitive impairment, whereas anti-inflammatory cytokines are decreased (page 6539). Kitazawa et al. teaches that inhibition of TNF- signaling has been shown to attenuate AD-like pathology and cognitive impairments in transgenic mouse models, as well as in AD patients whereas upregulation of TNF- has been shown to exacerbate AD (page 6539). Kitazawa et al. teaches that IL-1B has been also shown to exacerbate AD pathology (page 6539).  Kitazawa et al. teaches that abrogating IL-1B signaling may offer therapeutic benefit to AD patients (page 6540). 
However, Kitazawa et al. does not teach the use of dapansutrile in the treatment of Alzheimer’s disease.
In addition, Applicant has persuasively argued that the treatment of Alzheimer’s disease is unpredictable.  Applicant argues that there are many compounds that like dapansutrile have anti-inflammatory activity and inhibit multiple cytokines including IL-1B, however have not been found useful in the treatment of Alzheimer’s disease (see remarks 07/27/2022).  For example, Applicant provided references which demonstrate that celecoxib inhibits multiple cytokines including IL-1B, but fail to improve or slow progression of Alzheimer’s disease (see pages 5-6 of Applicant’s remarks 07/27/2022).
Thus Applicant argues that the fact dapansutrile was known in the art to be an IL-1 inhibitor and a TNF inhibitor does not mean that dapansutrile would have been expected to be useful for the treatment of Alzheimer’s disease.  Applicant argues that they have discovered that dapansutrile is effective to treat AD (Example 5 and Figures 3A and 3B).
Thus claims 1-10 are novel and non-obvious in view of the closest prior art.

Conclusion
Claims 1-10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM